Citation Nr: 1809381	
Decision Date: 02/16/18    Archive Date: 02/27/18

DOCKET NO.  14-13 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an increased rating, in excess of 10 percent, for chronic low back strain with degenerative disc disease.

2.  Entitlement to an extension of the temporary total disability rating from March 1, 2013, to May 31, 2013, for convalescence following the November 26, 2012, neck surgery.

3.  Entitlement to an extension of the temporary total rating beyond June 1, 2013, for convalescence following the November 26, 2012, neck surgery.

4.  Entitlement to an effective date prior to March 1, 2013, for the award of a 20 percent rating for service-connected cervical spine disability.

5.  Entitlement to an effective date prior to March 1, 2013, for the award of a separate 30 percent rating for cervical radiculopathy of the left upper extremity associated with service-connected cervical spine disability.

6.  Entitlement to an effective date prior to March 1, 2013, for the award of a separate 20 percent rating for cervical radiculopathy of the right upper extremity associated with service-connected cervical spine disability.


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran served on active duty for training from March 1977 to September 1977.

This case is before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California and the RO in Lincoln, Nebraska.  In pertinent part: (1) a June 2011 rating decision by the Oakland RO denied an increased rating for service-connected back disability; (2) an August 2013 rating decision by the Lincoln RO awarded a temporary total disability rating effective until March 1, 2013; and (3) an August 2014 rating decision by the Oakland RO assigned an effective date of March 1, 2013 for newly awarded ratings of 20 percent for cervical spine disability, 30 percent for cervical radiculopathy of the left upper extremity, and 20 percent for cervical radiculopathy of the right upper extremity.

RO jurisdiction over the Veteran's claims-file currently resides with the RO in Oakland, California.

The Veteran testified at a Board videoconference hearing before the undersigned in March 2017.  A transcript of the hearing is of record.

The Board notes that the Veteran has initiated further appeals on a multitude of additional issues through notices of disagreement filed in April 2017 and in September 2017.  Those appeals have been registered by the RO and are being processed accordingly in preparation of the issuance of statements of the case.  The Board is aware of the holding in Manlincon v. West, 12 Vet. App. 238, 240 (1999), which requires the Board to remand issues to instruct the RO that the issues remain pending in appellate status (see 38 C.F.R. § 3.160(c)) and require further action.  See 38 U.S.C. § 7105; 38 C.F.R. § 19.26.  However, in this case, the RO is already aware of and is currently processing the appeals initiated by the April and September 2017 notices of disagreement; this is documented in the Veterans Appeals Control and Locator System (VACOLS).

The Board also notes that the Veteran filed a VA Form 21-22a to appoint an attorney as his new representative in September 2017.  The Veteran's new representative is accordingly identified on the title page of this decision.

The issues of entitlement to an increased rating for back disability and entitlement to an extension of the temporary total rating beyond June 1, 2013, for convalescence following the November 26, 2012, neck surgery are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The Veteran had postoperative residuals that required continued convalescence featuring the use of a neck brace for at least six months following his November 2012 cervical spine surgery.

2.  An August 2013 RO rating decision assigned an effective date of March 16, 2012 for the grant of entitlement to service connection for a cervical spine disability; this effective date determination was not appealed, was not followed by receipt of new and material evidence within a year following the decision, and became final.

3.  An August 2014 RO rating decision assigned an effective date of March 1, 2013 for new rating assignments associated with the Veteran's service-connected cervical spine pathology; this adjudication revisited the ongoing initial rating assignment matters arising from the initial grant of service connection for the cervical spine disability.

4.  Resolving reasonable doubt in the Veteran's favor, the Veteran's cervical spine disability was at least as disabling prior to his surgical treatment and recovery as it was following such treatment and recovery.

5.  Resolving reasonable doubt in the Veteran's favor, the Veteran's cervical radiculopathy of the left upper extremity was at least as disabling prior to his surgical treatment and recovery as it was following such treatment and recovery.

6.  Resolving reasonable doubt in the Veteran's favor, the Veteran's cervical radiculopathy of the right upper extremity was at least as disabling prior to his surgical treatment and recovery as it was following such treatment and recovery.



CONCLUSIONS OF LAW

1.  The criteria for a temporary total disability rating up to June 1, 2013, based on the need for convalescence following the Veteran's neck surgery on November 26, 2012, are met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.30 (2017).

2.  An effective date of March 16, 2012, but no earlier, for the award of a 20 percent rating for cervical spine disability is warranted.  38 U.S.C. §§ 5107, 5110, 7104, 7105 (2012); 38 C.F.R. §§ 3.102, 3.151, 3.155, 3.156, 3.400 (2017).

3.  An effective date of March 16, 2012, but no earlier, for the award of a 30 percent rating for cervical radiculopathy of the left upper extremity is warranted.  38 U.S.C. §§ 5107, 5110, 7104, 7105 (2012); 38 C.F.R. §§ 3.102, 3.151, 3.155, 3.156, 3.400 (2017).

4.  An effective date of March 16, 2012, but no earlier, for the award of a 20 percent rating for cervical radiculopathy of the right upper extremity is warranted.  38 U.S.C. §§ 5107, 5110, 7104, 7105 (2012); 38 C.F.R. §§ 3.102, 3.151, 3.155, 3.156, 3.400 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Analysis

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Extension of Temporary Total Rating following November 2012 Neck Surgery

In August 2013, the RO awarded a temporary 100 percent rating, effective from November 26, 2012 (the date of the Veteran's neck surgery) to March 1, 2013.  The Veteran seeks an extension beyond March 1, 2013 for his total convalescent rating period under the provisions of 38 C.F.R § 4.30.

As will be discussed below, the Board has determined that the Veteran meets the basic eligibility requirements for an extension to June 1, 2013, of his VA convalescence benefits under the provisions of 38 C.F.R. § 4.30.

Under 38 C.F.R. § 4.30, a temporary total (100 percent) rating for convalescence will be assigned effective from the date of hospital admission and continue for 1, 2, or 3 months from the first day of the month following hospital discharge when treatment of a service-connected disability results in: (1) surgery necessitating at least one month of convalescence; (2) surgery with severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); or (3) immobilization by cast, without surgery, of one major joint or more.  The total rating will be followed by an open rating reflecting the appropriate schedular evaluation; where the evidence is inadequate to assign the schedular evaluation, a physical examination will be scheduled prior to the end of the total rating period.  An extension of 1, 2, or 3 months beyond the initial 3 months may be granted and extensions of 1 or more months up to 6 months beyond the initial 6 months period may be made, upon approval of the Veterans Service Center Manager.  38 C.F.R. § 4.30.

Notations in the medical record as to a veteran's incapacity to work after surgery must be taken into account in the evaluation of a claim brought under the provisions of 38 C.F.R. § 4.30.  See Felden v. West, 11 Vet. App. 427, 430 (1998); Seals v. Brown, 8 Vet. App. 291, 296-97 (1995).  The Court has defined convalescence as "the stage of recovery following an attack of disease, a surgical operation, or an injury."  Felden, 11 Vet. App. at 430 (citing DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 415 (30th ed., 2003)).  The Court also defined recovery as "the act of regaining or returning toward a normal or healthy state."  Id. (citing WEBSTER'S MEDICAL DESK DICTIONARY 606 (1986)).  Furthermore, the Court has noted that the term "convalescence" does not necessarily entail in-home recovery.  Id.  Temporary total ratings for convalescence are payable from the date of entrance into the hospital, and are awarded after discharge.  38 C.F.R. § 3.401(h)(2).

The purpose of a temporary total rating is to aid the appellant during the immediate post-surgical period when he or she may have incompletely healed wounds or may be wheelchair-bound, or when there may be similar circumstances indicative of transient incapacitation associated with recuperation from the immediate effects of an operation. 38 C.F.R. § 4.30. The inability to return to any employment would, in fact, show a need for continuing convalescence under 38 C.F.R. § 4.30. Seals v. Brown, 8 Vet. App. 291 (1995).

The Veteran has an established service-connected cervical spine disability, and he underwent associated neck surgery on November 26, 2012.  The Veteran was granted a convalescent period of three months, from November 26, 2012 to March 1, 2013.  He contends that he is entitled to an extension beyond March 1, 2013, for his total convalescent rating under the provisions of 38 C.F.R § 4.30 based upon the November 2012 neck surgery.  He specifically contends that his recovery from the surgery necessitated that he wore a neck brace collar until August 2013, eight months after the surgery.  During his March 2017 Board hearing, the Veteran testified that he was instructed by his VA doctors to wear the collar until August 2013 the allow his neck to "fully heal," and to allow him to recover his function and grip strength.  The Veteran testified that he wore the cervical collar "every day," and that he slept with it on during the recovery period.  The Veteran testified that he "couldn't work" during that time.

The Board notes that the Veteran last worked full-time in 2001, as reported on his July 2017 submission of a VA Form 21-8940.  Notably, in June 2012 VA received a written medical statement from one of the Veteran's doctors explaining that the Veteran was "undergoing treatment for a diagnosis of C3-C4 cervical stenosis and C4-C5 myelomalacia, which limits his upper body strength and mobility as well as his range of motion."  The statement described that the Veteran was "unable to work for the time being."

Following the November 2012 neck surgery, a December 2012 medical statement (submitted in support of this claim in January 2013) indicates: "Patient was hospitalized 11/26 - 11/28/12 for surgery anterior cervical discectomy / fusion C3-4, C4-5.  Anticipated recovery period 6 mos."  The Board finds the signature beneath this statement to be insufficiently legible to clearly read, but the Board finds that it significantly appears to match the signature of one of the Veteran's treating doctors (Dr. Skirboll, a VA Chief of Neurosurgery) identifiable in subsequent correspondence (in particular, a June 2013 printed statement, discussed below).

An early June 2013 signed medical statement from Dr. Skirboll (submitted in support of this claim in September 2013) states that the Veteran "should remain[] in Aspen collar for two more months."  This statement thus indicates that the Veteran's recovery using the immobilizing cervical collar remained medically necessary until August 2013.

In November 2013, a VA nurse practitioner prepared a signed written statement (submitted in support of this claim in September 2015) stating, in pertinent part: "Post-operatively, it is common to keep patients on modified spine precautions and in hard cervical collar to allow for neck support proper bony fusion to take place.  In [the Veteran]'s case, a hard cervical collar was recommended intermittently post-operatively through August 2013."

The Veteran's VA treatment records document aspects of the Veteran's post-surgical recovery featuring the medically prescribed use of the immobilizing cervical collar.

A March 2013 report shows that even after the expiration of the 3 month convalescent period, the Veteran was using the collar and was experiencing pain in his neck when out of the collar; he was also experiencing numbness, pain, and weakness in his left upper extremity with "inability to pick up items."  Another March 2013 report shows that the Veteran was "having some difficulty having to wear a hard neck collar."

An April 2013 report shows that the Veteran continued to experience pain in the neck on extension and was advised to remain in the collar.

A June 2013 report shows that the Veteran had been transitioned to a soft collar, but the used collar was still providing medically prescribed joint immobilization.  The examiner at that time was "unable to assess neck ROM due to aspen collar," and the Veteran was "to remain in Aspen collar for 2 additional months."

The Veteran's VA treatment records otherwise show progress in the Veteran's recovery as the months passed following his neck surgery, but they nevertheless confirm the indications of the medical statements of record and the Veteran's testimony that the Veteran was medically instructed to wear an immobilizing neck collar as a critical aspect of his post-surgical recovery well beyond the three month convalescent period recognized by the assigned temporary total rating.  The Board is only authorized at this time to consider an extension of up to 3 months beyond the 3 month post-surgical period already awarded; accordingly, the Board here considers whether an extension through May 2013 is warranted.  Resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran's qualifying convalescent state persisted beyond the first three post-surgical months; additionally, the Board finds no persuasive basis for concluding that the Veteran's qualifying convalescent state concluded at any time prior to the passage of 6 months following the neck surgery.

Accordingly, the Veteran is entitled to a period of temporary total rating for convalescence totaling six months (through May 2013), representing a three month extension and the maximum period the Board is authorized to grant at this time.  Therefore, based upon the contemporaneous medical evidence and the Veteran's March 2017 Board hearing testimony, and resolving doubt in his favor, the Veteran's convalescent period is extended to June 1, 2013.  38 C.F.R. § 3.102.

The award of this additional time brings the Veteran's total temporary rating for convalescence up to a full six months, the maximum period of time that can be granted without approval of the Veterans Service Center Manager under 38 C.F.R § 4.30.  As the evidence suggests that the post-surgery residuals required use of an immobilizing neck brace until August 2013, the matter of whether a convalescent rating is warranted from June 1, 2013, is considered in the remand, below.

Earlier Effective Dates for Rating Assignments for Cervical Spine Disability and for Associated Upper Extremity Radiculopathies

Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C. § 5110; 38 C.F.R. § 3.400.  If a claim for disability compensation is received within one year after separation from service, the effective date of entitlement is the day following separation or the date entitlement arose.  38 C.F.R. § 3.400(b)(2).  Except as otherwise provided, the effective date of an evaluation and an award of compensation based on a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400.  If an increase in disability precedes the claim by a year or less, the proper effective date is the date that the increase is shown to have occurred, or be factually ascertainable.  38 C.F.R. § 3.400(o)(2).

The Veteran concluded his period of active duty military service in September 1977.  The Veteran does not contend, and the contents of the claims-file do not otherwise suggest, that the Veteran filed a claim of entitlement to service connection for a neck disability (or associated disability) within one year of the September 1977 separation.  Accordingly, the provisions of 38 C.F.R. § 3.400(b)(2) concerning assignment of an effective date of the day following separation or within a year following separation do not apply in this case.

The Veteran's earliest claim for VA benefits was filed in December 2009, and sought to establish entitlement to service connection for residuals of a back injury.  In March 2012, the Veteran's representative submitted correspondence stating that the "Veteran would like to open a claim for his neck condition...."  An August 2013 RO rating decision granted service connection for the neck disability, and the date of the March 2012 claim was assigned as the effective date for the resulting award of service connection for the neck disability.  The Veteran did not timely initiate an appeal of the April 2013 RO rating decision's assignment of an effective date for the establishment of service connection, and the effective date for the grant of service connection for the cervical spine disability is not on appeal before the Board at this time.  The effective date issues before the Board arise from the Veteran's later appeal of effective dates for ratings assigned in an August 2014 RO rating decision.

In April 2014, the Veteran submitted an application for disability compensation identifying the issue as "Severe neck pain."  In August 2014, the RO issued a rating decision determining that: (1) "Service connection for cervical radiculopathy left upper extremity is granted with an evaluation of 30 percent effective March 1, 2013," (2) "Service connection for cervical radiculopathy right upper extremity is granted with an evaluation of 20 percent effective March 1, 2013,"  and (3) "Evaluation of cervical spine status post diskectomy and fusion C3-C5, which is currently 0 percent disabling, is increased to 20 percent effective March 1, 2013."  In November 2014, the Veteran filed a notice of disagreement specifying only that the "EFFECTIVE DATE OF AWARD ... SHOULD HAVE BEEN 1977."

The August 2014 RO rating decision's text suggests that the RO believed that the adjudication arose from the claim-form filed by the Veteran in April 2014.  However, the Board notes that if the August 2014 RO rating decision is deemed to be addressing matters that had been pending no earlier than the April 2014 claim, then the RO's assignment of March 1, 2013 as the effective date for each of the awards is difficult to explain.  If the award of ratings for the cervical radiculopathies of the upper extremities were deemed to be based upon a grant of April 2014 claims for service connection, then the March 1, 2013 effective date for the award would appear to be earlier than appropriate.  If the award of the cervical spine and cervical disability ratings were deemed to be based upon a grant of April 2014 claims for increased ratings associated with the neck disability, then the March 1, 2013 effective date for the award would again appear to be earlier than appropriate (although potentially by a lesser degree).  The Board finds that the most reasonable understanding of the proceedings is that the August 2014 RO rating decision was a revisitation / readjudication of the ongoing matter of determining the appropriate initial rating assignments of the Veteran's service-connected cervical spine disability, including separate but associated ratings for the sequelae of radiculopathy in the left and right upper extremities; the Board notes that this interpretation of the proceedings also enables the Board to award an increase in benefits to the Veteran in this case.

In light of the above, the Board has determined that effective date assignments presented by the August 2014 RO rating decision on appeal arise from the Veteran's original claim March 2012 claim of entitlement to service connection for the cervical spine disability.  The RO's assignment of effective dates presents a peculiar suggestion: the currently assigned effective dates result in a rating picture in which the Veteran's service-connected cervical spine disability is rated as noncompensably disabling in all respects from March 2012 until the time of his neck surgery in November 2012, and then following recovery from the surgical treatment the Veteran's cervical spine disability is rated as 20 percent disabling with newly compensable cervical radiculopathies rated as 30 percent disabling in the left upper extremity and 20 percent disabling in the right upper extremity.  This would be consistent with a scenario in which the pertinent disabilities resulted from, but did not pre-exist, a surgical treatment.  However, the evidence in this case makes it clear that the Veteran's cervical spine disability was at least as severe prior to the surgical treatment (if not significantly more so) as it was following post-surgical recovery.

Notably, in June 2012 VA received a written medical statement from one of the Veteran's doctors explaining that the Veteran was "undergoing treatment for a diagnosis of C3-C4 cervical stenosis and C4-C5 myelomalacia, which limits his upper body strength and mobility as well as his range of motion."  The statement described that the Veteran was "unable to work for the time being."  The Board finds that the broader set of medical documentation of record further supports finding that the Veteran's significant November 2012 neck surgery was undertaken in an effort to treat cervical spine disability that was at least as severe as the extent of disability that remained following the generally successful surgery.  The November 2012 medical reports associated with the Veteran's neck surgery described, reasonably consistent with the other evidence of record, that the Veteran had "a history of three year hand weakness bilaterally[,] left greater than right, numbness, and tingling, as well as pain in the left neck and shoulder."  The report further describes that the "symptoms started in 2009, but [he] had delayed surgery due to personal issues."  Additionally, the report documents that the Veteran "had difficulty using his left hand, opening things, as well as dropping objects more with his left than right.  He also had poor balance recently."  The report notes that "MRI of the cervical spine demonstrated severe stenosis at C3-C4 with moderate stenosis at C4-C5."  The disability was sufficiently severe to medically warrant "operation with a C3-C4, C4-C5 anterior cervical discectomy and fusion."

Without belaboring the matter in further detail, the Board finds that the disability ratings assigned in the August 2014 rating decision for the manifestations of the Veteran's cervical spine disability have been warranted since the earliest date of service connection for the cervical spine pathology: March 16, 2012.

For the sake of ensuring clarity, the Board briefly notes that the Veteran has been additionally awarded service connection with a noncompensable rating for a surgical scar on the neck effective from the November 26, 2012 date of the surgery.  The scar did not exist prior to the surgery and the effective date for that award is not in controversy in this case.

The Veteran has repeatedly argued for an effective date for his compensation for cervical spine disability (and associated radiculopathies) dating back to his period of military service.  The effective date for the rating assignments made in the August 2014 rating decision that are on appeal cannot, as a matter of law, be earlier than the established effective date for the entitlement to service connected compensation.  The Veteran's contentions suggest that he believes that the assigned effective date for the award of service connection should date back to service, but the effective date for the award of service connection for the cervical spine disability was made in the August 2013 RO rating decision and was not timely appealed, nor was any new and material evidence with regard to the effective date assignment received within one year following the August 2013 rating decision.  The assignment of March 16, 2012 as the effective date for the establishment of entitlement to service connection for the cervical spine disability is final and is not on appeal at this time.  In passing, the Board observes that the Veteran acknowledged during his March 2017 Board hearing that he had never filed a claim with VA for the cervical spine disability prior to March 2012, and he has not asserted the presence of an identified clear and unmistakable error in the August 2013 RO rating decision that might otherwise provide a basis for revision of that effective date assignment.

To the extent the Veteran is otherwise seeking an earlier effective date for the rating assignments made in August 2014 for his cervical spine disability and radiculopathies of the left and right upper extremities, the effective date of these rating assignments cannot be earlier than the effective date of service connection (which, as noted, has been finally resolved/decided by the AOJ) as these are awards dependent upon the establishment of a service-connected disability.  The law provides that an effective date for a claim for increase is the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(o).  Here, the Board has found that the Veteran's entitlement to the assigned ratings for his cervical spine disability and radiculopathies of the left and right upper extremities arose with the award of service connection, the effective date of which has been previously finally decided.  In light of the foregoing, the claim seeking an effective date prior to March 16, 2012 for the ratings awarded in the August 2014 RO rating decision must be denied because the Board's revision of the effective date to March 16, 2012 (for each rating) has assigned the earliest possible effective date authorized under governing law.  The Board acknowledges the Veteran's assertions that he has experienced neck disability symptoms since his period of service.  However, the Board is bound by the laws and regulations of VA regarding finality of prior decisions.  The law is dispositive in this matter.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

In summary, an earlier effective date of March 16, 2012 is warranted for the assignment of (1) the 20 percent rating for cervical spine disability, (2) the 30 percent rating for cervical radiculopathy of the left upper extremity, and (3) the 20 percent rating for cervical radiculopathy of the right upper extremity.

March 16, 2012 is the earliest effective date for these rating assignments available under the law, as the underlying entitlement to service-connected disability compensation for the cervical spine disability and its associated sequelae is effective from March 16, 2012, and that effective date assignment is not in appellate status at this time.  To the extent that the Veteran seeks further revision of the effective dates for the rating assignments to precede March 16, 2012, the claim must be denied as a matter of law.


ORDER

An extension of a temporary total disability rating based on convalescence following the November 26, 2012 neck surgery is granted up to June 1, 2013, subject to the laws and regulations governing monetary awards.

An effective date of March 16, 2012, but no earlier, is granted for the establishment of a 20 percent rating for cervical spine disability.

An effective date of March 16, 2012, but no earlier, is granted for the establishment of a 30 percent rating for cervical radiculopathy of the left upper extremity.

An effective date of March 16, 2012, but no earlier, is granted for the establishment of a 20 percent rating cervical radiculopathy of the right upper extremity.


REMAND

Increased Rating for Back Disability

With regard to the Veteran's claim of entitlement to an increased rating for his back disability, the Board finds that a remand is warranted to provide the Veteran with a new VA examination to inform appellate review with updated findings concerning the severity of the service-connected impairment.  On the record during the March 2017 Board hearing, the Veteran explained the reasons that he was unable to attend his scheduled VA examinations in 2016; the Board finds that the Veteran has shown good cause for his failure to report for the VA examinations.  The Board notes that the most recent VA examination report evaluating the Veteran's back disability for rating purposes is from June 2011 and does not entirely comply with more recent caselaw concerning the adequacy of such rating examinations.

To be considered adequate for the purposes of rating joint disabilities, VA examinations are required to include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158 (2016).  The U.S. Court of Appeals for Veterans Claims (Court) further indicated that whether a joint is weight-bearing is a medical question that has to be answered by the examiner, not the adjudicator.  The June 2011 VA examination report addressing the back disability is inadequate for appellate review in light of the Court's holding in Correia.

The Court also recently issued a significant opinion addressing whether a VA examiner is permitted to decline to offer an estimate as to additional functional loss during flare-ups if the veteran is not undergoing a flare-up at the time of the examination.  In Sharp v. Shulkin, 29 Vet. App. 26 (2017), the Court held that the Board may accept a VA examiner's assertion that he or she cannot offer such an opinion without resort to speculation only after it determines that the examiner's conclusion is not based on the absence of procurable information or on a particular examiner's shortcomings or general aversion to offering an opinion on issues not directly observed.  It must be clear that such an opinion is not procurable based on a lack of knowledge among the "medical community at large" and not merely on a lack of expertise, insufficient information, or unprocured testing on the part of the specific examiner.  Accordingly, in directing the needed new VA medical opinion in this case, the Board shall also present instructions to ensure compliance with the recent holding in Sharp (to the extent reasonably possible under the circumstances of this case).

A remand is warranted to obtain a new VA examination with a report of adequate and updated findings.

The Board also notes that during the March 2017 Board hearing, the Veteran suggested that he might believe he has been rendered unemployable due to the impairment associated with his back disability, considered alone.  The Veteran subsequently submitted two separate VA Form 21-8940s, both of which assert that he has been rendered unemployable by his "neck + back" together.  To afford the Veteran every consideration in this back disability rating claim on appeal, the Board's remand instructions at this time shall include a request for the VA examiner to identify the impact of the Veteran's back disability upon his functioning, including how that functional impairment impacts functioning associated with hypothetical employment.

Entitlement to an Extension of the Temporary Total Rating beyond June 1, 2013, for Convalescence following the November 26, 2012, Neck Surgery

The Veteran has argued that a temporary total rating should be assigned until his medically prescribed use of an immobilizing neck brace was concluded, a period that extended until August 2013, eight months following his November 2012 surgery.

As noted above, pursuant to 38 C.F.R. § 4.30(b)(2), the question of whether the Veteran is entitled to an additional extension of his temporary total disability rating beyond the initial six-month period may not be addressed by the Board in the first instance.  Instead, an extension of one to six months beyond the initial six-month period may only be made upon approval of the Veterans Service Center Manager.  See 38 C.F.R. § 4.30(b)(2).  Accordingly, the AOJ should refer this matter to appropriate personnel for consideration of a convalescent rating beyond June 1, 2013, pursuant to 38 C.F.R. § 4.30(b)(2).  The AOJ should consider the Veteran's request for the assignment of such a rating until his prescribed use of an immobilizing neck brace concluded in or around August 2013.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should forward the case to the appropriate personnel for consideration of entitlement to an extension beyond the initial six-month period of a temporary total rating due to convalescence following the November 26, 2012, neck surgery under 38 C.F.R. § 4.30(b).

2.  The AOJ should obtain for the record an up-to-date set of the Veteran's VA and non-VA medical reports, including VA medical reports generated since the last such update of the claims-file, obtaining reports pertaining to treatment the appellant has received that is relevant to his back disability on appeal.

3.  After the record is determined to be complete, AOJ should afford the Veteran a VA examination to determine the severity of his back disability.  The Veteran should be interviewed and all indicated tests and studies should be accomplished.  All findings should be reported in detail.  The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination.  

The VA examiner is asked to respond to the following:

(a) The examiner should identify and completely describe all current symptomatology.  The examiner should specifically state range of motion findings for the Veteran's back.  The examination should record the results of range of motion in the back (1) on BOTH active and passive motion AND (2) in weight-bearing and non-weight-bearing.  If the examiner is unable to conduct the required testing he or she should clearly explain why that is so.

(b) The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups (if the Veteran describes flare-ups).  The examiner should assess or estimate the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.

If the Veteran is not having a flare-up when examined, the examiner should determine whether he or she can estimate, given the Veteran's description of symptoms, what his range of motion would be on flare-up.  If it is not feasible to offer such an opinion to any degree of medical certainty without resort to speculation, the examiner must provide a specific explanation for why this is so.  If such an opinion is not procurable based on a lack of knowledge, then the inability to offer such an opinion must be based on a lack of knowledge among the "medical community at large," and not merely a lack of expertise, insufficient information, or unprocured testing on the part of the examiner.

(c) The examiner should also attempt to render, if possible to do so without resorting to mere speculation, a retrospective opinion that identifies the additional functional impairment on repeated use or during flare-ups (in terms of the degree of additional range of motion loss) at each time the back was previously examined with documented range of motion testing for VA rating purposes (such as during the documented June 2011 VA examination).

(d) Finally, the examiner is also requested to describe, in detail, the impact of the Veteran's back symptoms on his functioning, including how that functional impairment impacts functioning associated with hypothetical employment.

If it is not possible to provide such opinions / estimations without resorting to mere speculation, the examiner should please so state and provide an explanation as to why such opinions / estimations cannot be given.  If an opinion cannot be provided without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.  

4.  After completion of the above, and any further development deemed necessary by the AOJ, the issues remaining on appeal should be readjudicated.  The Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond. Thereafter, the case should be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


